            Case 3:20-cv-05557-RJB-JRC Document 111 Filed 08/10/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
          LINDSEY LAKEY,                                   CASE NO. 3:20-CV-05557-RJB-JRC
11
                                  Plaintiff,               ORDER ADOPTING REPORT AND
12              v.                                         RECOMMENDATION
13        STATE OF WASHINGTON, et al.,
14                                Defendants.

15
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
16
     Richard Creatura (Dkt. 41), to which no objections were filed, and the remaining record, does
17
     hereby find and ORDER:
18
            (1) The Court adopts the Report and Recommendation.
19
            (2) Defendant State of Washington’s motion to dismiss (Dkt. 21) is granted and
20
                defendant State of Washington is dismissed with prejudice and without leave to
21
                amend. All other defendants remain at this time.
22
            IT IS SO ORDERED.
23

24


     -1
           Case 3:20-cv-05557-RJB-JRC Document 111 Filed 08/10/21 Page 2 of 2




 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 10th day of August, 2021.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     -2
